                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK
                              Case No.: 1:18-CR-00134-KAM

UNITED STATES OF AMERICA,

       Plaintiff,

vs.

DONVILLE INNISS,

      Defendant.
____________________________________/

                            DEFENDANT’S NOTICE OF FILING

       Defendant, DONVILLE INNISS, by and through undersigned counsel, files this Notice

of Filing, attached to which he has included eight (8) character letters which have been written on

his behalf (Exhibit 1).


                                                     Respectfully submitted,

                                                     GRAYROBINSON, P.A.
                                                     Attorneys for Defendant
                                                     333 S.E. 2nd Avenue, Suite 3200
                                                     Miami, Florida 33131
                                                     Telephone: (305) 416-6880
                                                     Facsimile: (305) 416-6887
                                                     JHirschhorn@gray-robinson.com

                                                     By: s/Joel Hirschhorn
                                                     JOEL HIRSCHHORN
                                                     Florida Bar #104573
                                                     Admitted Pro Hac Vice
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 9, 2021, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to

all counsel of record.

                                                   s/Joel Hirschhorn
                                                   JOEL HIRSCHHORN




                                               2
Exhibit 1
                                 Terrence Devere Inniss
                                   Rices Drive, Rices
                                  ST. Philip, Barbados
                               Email: tinniss11@gmail.com

26th. February 26, 2021


Hon. Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn
New York, NY 11201
UNITED STATES OF AMERICA

Re: United States v Donville Inniss, Docket No. 18-Cr.-134 (KAM)

I write this reference on behalf of the siblings of Donville O Inniss. We are aware that he has been
convicted of serious federal felony offenses in the USA but have been, and remain, fully supportive
of him throughout this ordeal. Such a situation continues to be devastating to us as a family unit.

Donville is the fifth of nine children born to Joseph and Jasmine Inniss. There were seven (7) sons
and two (2) daughters. One son died at birth and another in 2018 at age fifty (50) years. We were
raised in a typical Barbados working-class rural family where the importance of family, church,
education, and community spirit were embedded in each one of us. As a result, we have all strived
for success in our respective field of endeavor whilst giving back to our communities. Such value
system has extended to our children and grandchildren.

As the middle child, Donville was always well respected among family. In many respects, he has
been the glue that has helped to keep the entire family together. He advised family on educational
pursuits as well as financial and general matters. Without a doubt, he managed such affairs with
ease and with a commanding but genuine and supportive spirit.

As a family, we were not surprised that Donville ventured into the field of elective politics as he
always had a passion for service and national development issues. With his enabling nature, his
sharp intellect, his compassion for others and his very forthright nature, Donville’s success in
politics was immediate and he gained the overwhelming support and respect from his constituents
and fellow countrymen.

It is therefore not surprising that he emerged as one of the most engaging and enlightening
politicians of his era. His unwavering commitment to his constituents and his scholarly views on
matters of international significance were admirable and yielded much success.
From young, Donville has always been a very astute individual. He has consistently expressed his
views with candor and clarity of thought, never allowing himself to be influenced by the dictates
of his peers. His affable, sociable and humble nature allows him to communicate and interact with
persons at all levels.

We hope that this brief reference helps to capture both the public and private persona of our
brother, nephew, uncle and brother-in-law as the caring, committed and selfless person that we
have known all our lives.

Yours sincerely,




Terrence Inniss MIB, Dip. Ed, BA(Hons)
Brother
DocuSign Envelope ID: 9B4A7932-A4D6-4463-A679-32CD7A43C858




                                                                                                12837 White Bluff Rd
                                                                                                  Hudson, FL 34669
        1 April 2021
        Hon. Kiyo A. Matsumoto
        United States District Judge
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn
        New York, NY 11201
        UNITED STATES OF AMERICA
        Re: United States v Donville Inniss, Docket No. 18-Cr.-134 (KAM)

        Dear Judge Matsumoto,

        I retired from Alliant Techsystems (now Orbital Systems) in 2011, after 35 years of service; I am a
        former Director of Accounting and Financial Administration; I was responsible for many classified
        programs for the US Department of Defense and both direct and Foreign Military Sales to foreign
        governments.

        I am the past President/Founder of the Barbados Association of Tampa Bay (BAOTB); the mission of
        the BAOTB, under my leadership, was to support cancer patients and their families in Barbados and in
        the Tampa bay area. Donville’s encouragement and advice was instructive and instrumental in helping
        me to establish the BAOTB to sustain for the first ten (10) years of its operations. He was particularly
        helpful in identifying private and public sector support for our activities, whilst soliciting members to join
        the organization. He attended most of our annual events and was instrumental in getting the Prime
        Minister of Barbados and other senior Government officials to attend and to speak at our fundraising
        events in the USA.

        I am aware of Donville’s conviction of three (3) serious federal felonies in the USA. I have known
        Donville for the past 15 years. He has been a fellow resident in Tampa, Florida and in Barbados, where
        he served as the elected Parliamentary Representative for the constituency, where my home is located.

        Over the years, Donville had used his passion for community development to help us identify
        vulnerable groups in the Barbados society who benefitted from partnership with our group in the
        diaspora. He was able to follow through to ensure successful partnerships therein.

        As our Parliamentary Representative, Donville was constantly in contact with his constituents and
        forever working to address their concerns in a sustainable manner. His sincerity and commitment to
        helping the less fortunate or challenged in our society remains deeply imbedded in our minds and
        hearts.

        Donville is a sincere, community oriented person who thinks of others before himself. I trust that this
        brief reference gives you some insight into the positive characteristics of Donville O Inniss.

        Sincerely,




        Henderson Griffith
